F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              JUL 27 1999
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


JEROME A. PORTER,

          Plaintiff-Appellant,
                                                         No. 99-1229
v.
                                                     (District of Colorado)
                                                      (D.C. No. 99-Z-532)
OFFICER SANCHEZ, LIEUTENANT
MOONEYHAM, and O.I.C. PRIME,

          Defendants-Appellees..




                             ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-Appellant Jerome A. Porter, a prisoner appearing pro se, seeks to

appeal from the district court’s dismissal of his civil rights complaint without

prejudice for failure to cure deficiencies. The court ordered Porter to submit a

properly-documented motion for leave to proceed in forma pauperis under 28

U.S.C. § 1915(a)(2) and to submit sufficient copies of the complaint to serve each

defendant. The court further informed Porter that his complaint would be

dismissed if he did not cure these deficiencies within thirty days. When Porter

failed to respond in any way to the district court’s order to cure, the district court

dismissed the complaint without prejudice. The district court then denied Porter

motion to proceed in forma pauperis on appeal on the grounds that his belatedly

filed copy of his trust account did not cover the appropriate time period.

      Before this court, Porter renews his application to proceed in forma

pauperis on appeal. Although the record indicates that Porter has complied with

§ 1915(a)(2) in his renewed motion to proceed in forma pauperis on appeal, the

district court did not abuse its discretion in dismissing without prejudice because

it gave proper notice to cure. Rather than filing a Fed. R. Civ. P. 59 motion, a

Fed R. Civ. P. 60(b) motion, or a new complaint with appropriate § 1915(a)(2)

documentation in the district court, Porter baldly asserts for the first time in his

appellate brief that he never received a copy of the district court’s order to cure

deficiencies. This court will not address contentions that are raised for the first


                                           -2-
time on appeal. See Walker v. Mather (In re Walker), 959 F.3d 894, 896 (10 th Cir.

1992).

         The district court’s dismissal of Porter’s complaint without prejudice to the

refiling of a properly documented motion to proceed in forma pauperis is hereby

AFFIRMED.

                                                 ENTERED FOR THE COURT:



                                                 Michael R. Murphy
                                                 Circuit Judge




                                           -3-